Citation Nr: 0114034	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1960 to May 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO.  

The veteran failed to report to a personal hearing before a 
Member of the Board in Washington, D.C. scheduled for May 
2001.  



REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  The purpose of 
this bill was to reverse the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

A careful review of the veteran's service medical records 
show that there were no complaints, findings or diagnosis of 
PTSD or any psychiatric disability reported on his July 1960 
entrance examination.  The records show that, during service, 
the veteran often had difficulty accepting orders and 
authority and was often in disciplinary trouble.  In May 
1963, a Medical Board noted that the veteran had been 
diagnosed with anxiety reaction and inadequate personality.  
The veteran was found unsuitable for service and discharged 
based on the recommendation of the Medical Board after a 
period of psychiatric hospitalization and evaluation.  

In support of his claim, the veteran submitted an August 1998 
medical report from a private doctor.  The doctor noted the 
veteran described in great detail stressful experiences 
during service in the Navy.  The veteran spoke about guns 
going off with such impact that his feet would leave the 
floor.  The veteran talked about feeding shells into the guns 
causing his ears to ring still today.  The veteran described 
other instances of working on a refueling vessel during a 
hurricane where he was almost killed.  The veteran also 
talked about being sent up to paint masts high off the deck 
with only a netting around him because no one else on the 
ship was willing to do so.  Finally, the veteran indicated 
that, one day while walking across the deck of his ship, he 
went blank and the next thing he knew he was in a psychiatric 
ward.  

The veteran reported that, prior to the military, he had had 
a normal life with no significant traumatic events.  
Currently, the veteran indicated that he woke up multiple 
times at night and sometimes had nightmares.  The veteran 
reported that his self-esteem was impaired, but denied 
suicidal ideation.  His concentration was okay, and mood was 
mostly serious.  The veteran reported significant problems 
with anxiety.  The veteran reported frequent flashbacks of 
scary episodes in the military.  

On mental status examination, the veteran's mood was serious.  
His affect was full, and appropriate to content.  He was 
oriented for person, place, time and situation.  Perceptions 
were grossly intact with no evidence of hallucinations.  
Intellectual functioning appeared average.  Memory was 
positive for two out of three items in five minutes.  Simple 
calculations were intact. There was no evidence of tremor or 
fidgetiness.  Thought processes demonstrated a normal rate, 
sequence, form, and quality with no apparent psychotic 
process.  Judgment and insight into the current situation 
seemed reasonable.  The diagnosis was that of PTSD.  

In September 1998, the RO sent a letter to the veteran 
requesting additional information with regard to his claimed 
stressors.  Specifically, the RO provided the veteran with a 
list of questions to be answered and explained that the 
veteran's service records must support and verify the 
veteran's assertions.  

In response, the veteran submitted a VA Form 21-4138 
indicating that he had been assigned to the U.S.S. NEOSHO # 
143 - an oil tanker.  The veteran did not provide any 
additional information regarding his claimed stressors.  

In November 1998, the veteran was evaluated by a clinical 
social worker.  The veteran reported that he served on board 
a supertanker and was a boatswain who ran part of the 
refueling process.  The veteran reported that he participated 
in many Naval exercises, but did not see combat.  Although he 
did not see combat, his duties on the boats were extremely 
hazardous due to the dangers that arose from the refueling 
process.  The veteran asserted that his duties involved 
hanging over the ship to paint it and being hoisted 40 feet 
off the deck to pain the upper mast.  The veteran indicated 
that the Navy knew that he was terrified of heights, but 
forced him to perform these duties.  The veteran reiterated 
that the refueling process at sea was very dangerous and one 
time he saw a man get his legs cut off.  

The veteran reported having frequent nightmares, usually 
involving falling.  The veteran reported having frequent 
intrusive or recurrent distressing thoughts about the 
episodes on the ship, usually involving heights.  Reportedly, 
he got very anxious, angry and depressed.  The veteran 
reported working constantly to avoid having any free time.  
The veteran indicated that he was very reclusive and 
continually irritable and had angry outbursts.  The veteran 
reported having problems concentrating and with 
hyperalertness.  

On examination, the veteran's GAF score was reported as 75.  
The examiner noted that, at the time of his admission to the 
psychiatric hospital in Portsmouth, he had had a diagnosis of 
inadequate personality and severe anxiety.  However, the 
examiner did not provide any diagnosis in conjunction with 
the examination.  

The veteran was afforded a VA examination in November 1998.  
The veteran indicated that he had been receiving treatment at 
a clinic in Dover, Delaware for the past three months.  The 
examiner reviewed the veteran's experiences in the Navy as 
related by the veteran.  Specifically, on one occasion, he 
barely ducked out of the way during rough weather when a 
ship's cable snapped an swung toward him.  The cable 
apparently swung past him and left an imprint on the metal 
bulkhead next to where he was standing.  The veteran also 
reported that he was constantly "scared to death" of 
heights during some situations while serving on the ship.  On 
another occasion, the veteran recalled that he was forced to 
climb a mast and paint even though people knew he was 
terribly afraid of heights.  The veteran indicated that, once 
up top, he froze in anxious panic for over an hour, but was 
still required to remain there.  

The diagnostic impression was that the veteran very likely 
had a phobic anxiety disorder, having much to do with the 
situation of being at heights.  The examiner opined that it 
probably had as much to do with childhood trauma and was 
absolutely worsened and aggravated by the kinds of duties 
that the veteran was forced to do without any consideration 
while in the Navy.  The examiner stated that it seemed as if 
this man should have been able to go to sick bay or should 
have been able to have a medical consultation about his fear 
of heights, which clearly would have led to the diagnosis of 
an anxiety disorder at that time.  However, the examiner 
noted that no such examination was done.  

The examiner noted that veteran experienced belittlement or 
treatment with contempt for any complaints of heights, when 
in fact, he was forced into situations such as he described 
of being forced to climb the mast, being exposed to the 
radar, hanging over the side of the ship and standing next to 
heavy artillery fire.  The examiner indicated that all of 
those things would only worsen the anxieties of a man with 
susceptibility to fear of heights and with anxiety in 
general.  There was no question in the examiner's mind that 
the veteran's experiences in the Navy worsened that 
condition.  

The diagnosis by the VA examiner was that of phobic anxiety 
disorder, having to do with fear of heights.  The examiner 
did not comment on PTSD.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty.  38 
U.S.C.A. § 1131 (West 1991).  In addition, in adjudicating a 
claim for PTSD, the applicable VA regulation states that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000).  

In the case of Cohen, 10 Vet. App. 128 (1997), the Court 
issued directives to be followed in cases where the issue is 
service connection for PTSD.  In sum, in the Cohen case, the 
Court confirmed that the evidence must show that the veteran 
has a diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

Given the evidence showing the diagnoses of PTSD and phobic 
anxiety disorder reported in this case, the Board finds that 
further development of record as discussed hereinbelow is 
indicated prior to appellate handling of this matter.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The originating agency should take 
appropriate steps to contact the veteran 
in order to ask him to provide 
comprehensive information concerning the 
inservice stressful events that he feels 
support his claim for service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The originating agency should 
inform the veteran that he may 
specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

2.  Then, the originating agency should 
prepare a summary of all the veteran's 
alleged inservice stressful experiences 
and attempt to verify such experiences 
through appropriate service department 
channels.  

3.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for an innocently acquired 
psychiatric disorder and the claimed PTSD 
since service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source, not 
currently of record.  Specifically, the 
RO should obtain and associate with the 
claims file copies of the treatment 
records regarding psychiatric treatment 
from a clinic in Dover, Delaware.  In 
addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

4.  Then, the veteran should be afforded 
a VA examination by a psychiatrist who 
has been afforded all of the 
aforementioned information and records as 
well as the criteria of DSM IV and all of 
the records to include all of the records 
added to the claims file pursuant to this 
remand.  The examiner should integrate 
any previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The criteria for PTSD 
contained in DSM-IV must be utilized by 
the examiner in determining whether the 
veteran has PTSD as a result of the 
inservice stressors.  

5.  Following completion of the 
development requested hereinabove, the 
originating agency should review the 
claim and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the originating agency should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If any 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative, and they should be 
provided with an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


